Citation Nr: 0832943	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Evaluation of residuals of fracture of the left mandible, 
currently rated as noncompensable.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a knee disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that in the Notice of Disagreement of 
November 2005 the veteran raised the issue of entitlement to 
an earlier effective date regarding the issue of the 
evaluation of residuals of a fracture of the left mandible.  
This issue is referred to the RO for appropriate action.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2008.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.

The  veteran is seeking a higher evaluation for his service 
connected residuals of a fracture of the left mandible, and 
service connection for neck, back and knee disabilities.

At the Travel Board hearing of July 2008, the veteran 
testified that he has regular dental appointments where he 
gets treated for his jaw and that his last dental appointment 
was eight months prior to the hearing.  These records have 
not been associated with the claim file.  These records must 
be obtained.

Additionally, at the Travel Board hearing the veteran 
submitted several Authorizations and Consent to Release 
Information forms, VA Form 21-4142, for treatment records 
from private physicians who had treated him for his neck, 
back and knee disabilities.  The RO has not requested any of 
the private medical records for which release forms were 
provided.  The RO must attempt to obtain the private medical 
records and associate them with the claim file.  

Finally, the Board notes that, pursuant to a request of 
August 2004 from a veterans service office, medical treatment 
records by Dr. B. H. were obtained and associated with the 
claim file.  However, a close inspection of the records shows 
that the records associated with the claim file are not the 
veteran's records.  While the patient's name is the same as 
the veteran's, the date of birth does not match the 
veteran's.  The RO should obtain the correct medical 
treatment records and should take necessary steps to remove 
the incorrect medical records from the veteran's claim file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the relevant VA 
outpatient treatment records regarding 
treatment for the veteran's jaw to 
include dental records from December 
2004 through the present and associate 
them with the claims file.

2.  Attempt to obtain all the private 
medical treatment records from the 
veteran's private physicians for which 
VA Forms-4142 were provided in July 
2008 and associate them with the claim 
file.

3.  Request treatment records from Dr. 
B. Hensley for treatment of the 
veteran.  Specify any appropriate 
identifying information to ensure that 
the veteran's records are obtained and 
alert the private physician that 
records for a patient with the 
veteran's same name were previously 
erroneously submitted.  Take 
appropriate action with regards to the 
medical records currently on file that 
do not belong to the veteran.

4.  After completing the above 
development and any other deemed 
necessary, such as VA examinations, 
readjudicate the claims with 
consideration of all evidence received.  
If the claims remain denied, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative. After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for further appellate review.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




